F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 2 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DOYLE D. WALLS,

                Plaintiff-Appellant,

    v.                                                   No. 00-3053
                                                    (D.C. No. 99-CV-3318)
    JAMES F. JARBOE, JR., Kearny                           (D. Kan.)
    County Sheriff’s Department, Lakin,
    Kansas; DENNIS JONES, District
    Attorney, Lakin, Kansas,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BALDOCK , ANDERSON , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Doyle D. Walls appeals the district court’s dismissal of his

42 U.S.C. § 1983 complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

       Mr. Walls filed his § 1983 complaint pro se and in forma pauperis. In his

complaint, Mr. Walls alleged that his constitutional rights were violated during

his incarceration by the Kearny County Sheriff, in Lakin, Kansas. Mr. Walls

sought damages for conditions of confinement which allegedly caused physical

and mental anguish and which he alleged were imposed because of his non-guilty

plea to domestic violence charges. In a concise and well-reasoned order, the

district court dismissed the complaint prior to service on the defendants.   1




1
        Section 1915(e)(2)(B) provides that, notwithstanding the payment of
a filing fee or partial filing fee by a prisoner proceeding in forma pauperis, the
district court may dismiss an action if it determines that the action “(i) is
frivolous or malicious; (ii) fails to state a claim on which relief may be granted;
or (iii) seeks monetary relief against a defendant who is immune from such
relief.” 28 U.S.C. § 1915(e)(2)(B). The district court’s order is unclear as to
which subsection of the statute it relied on in dismissing Mr. Walls’ complaint.
If it concluded that the action was frivolous or malicious, we review for an abuse
of discretion. See Schlicher v. Thomas , 111 F.3d 777, 779 (10th Cir. 1997).
A § 1915(e)(B)(ii) determination that the prisoner has not stated a claim for relief
is reviewed de novo. See Perkins v. Kansas Dep’t of Corrections      , 165 F.3d 803,
806 (10th Cir. 1999). A district court’s determination on absolute immunity is
also reviewed de novo. See Gagan v. Norton , 35 F.3d 1473, 1475 (10th Cir.
1994). The language of the order indicates that the court may have relied on
several of the subsections. The issue of which standard of review applies is
irrelevant, however, because under either standard, we affirm the district court’s
dismissal.

                                            -2-
       The district court determined that Mr. Walls’ claims against the district

attorney were barred by Eleventh Amendment immunity which protects

prosecutors from § 1983 actions seeking damages based on their actions in

prosecuting the cases of the state.   See Imbler v. Pachtman , 424 U.S. 409, 431

(1976); accord Scott v. Hern , 216 F.3d 897, 908 (10th Cir. 2000). The court

dismissed Mr. Walls’ conspiracy claim as lacking in specific allegations of

agreement or concerted action by defendants.      See Tonkovich v. Kansas Bd. of

Regents , 159 F.3d 504, 533 (10th Cir. 1998) (“Conclusory allegations of

conspiracy are insufficient to state a valid § 1983 claim.”) (quotation omitted).

       In dismissing Mr. Walls’ Eighth Amendment claim of physical injury, the

district court found the claim to be completely lacking in factual support. Based

on this finding, the court dismissed his claim of mental and emotional anguish as

insufficient to state a claim.   See 42 U.S.C. § 1997e(e) (“No Federal civil action

may be brought by a prisoner . . . for mental or emotional injury suffered while in

custody without a prior showing of physical injury.”). Finally, the court

concluded that Mr. Walls’ claim that the defendants were responsible for his loss

of employment was “simply malicious.” Dist. Ct. Order at 4.




                                            -3-
         Mr. Walls has filed a motion to proceed in forma pauperis in this court.   2



After reviewing the affidavit and the other materials filed in support of his

motion, we conclude that he has not demonstrated “a financial inability to pay the

required filing fees and the existence of a reasoned, nonfrivolous argument on the

law and facts in support of the issues raised on appeal.”        DeBardeleben v.

Quinlan , 937 F.2d 502, 505 (10th Cir. 1991). Mr. Walls’ affidavit indicates that

he is employed. Therefore, we deny his request to proceed on appeal in forma

pauperis, and order him to pay the full filing fee of $105.00 to the Clerk of the

District Court for the District of Kansas, within twenty days of the date of this

order.

         We have considered Mr. Walls’ arguments on appeal and reviewed the

record. We are not persuaded that the district court erred in dismissing his

complaint. Therefore, for substantially the same reasons stated in the district




2
       Mr. Walls was incarcerated in the state prison system at the time he filed
this action. Therefore, his application to proceed in forma pauperis in the district
court was subject to the requirements of the Prison Litigation Reform Act,
28 U.S.C. § 1915. Because Mr. Walls was not incarcerated at the time he filed
his appeal, the provisions of PLRA do not apply to this appeal. See 28 U.S.C.
§ 1915(a), (b), (h).

                                              -4-
court’s February 7, 2000 order, the judgment of the United States District Court

for the District of Kansas is AFFIRMED. The mandate shall issue forthwith.



                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                        -5-